DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaud et al. (US 8675854 B2, “Michaud”).
As to claims 1, 12, 17, Michaud discloses a method comprising: 
obtaining first text by speech-to-text conversion of speech of a first participant of a collaboration event (voice is received from participant 108A and converted to text by multi-modal conference unit 100 via a voice-to-text element 340; col. 10, lines 19-29; col. 21, lines 6-12, 45-54); 
receiving second text typed by a second participant of the collaboration event who is connected as a text-only participant to the collaboration event (text input is received from text-only participant 108C; Fig. 1, col. 10, lines 10-13, 30-31; col. 21, lines 12-13); 

providing the meeting thread for display on user devices associated at least with the first participant and the second participant (col. 12, lines 1-17).
As to claims 2, 13, 18, Michaud discloses: wherein obtaining the first text comprises: 
receiving, from a user device associated with the first participant, speech of the first participant of the collaboration event (voice contributions received from participant 108A via voice telephone device 110A; and 
transcribing the speech of the first participant of the collaboration event into the first text (col. 10, lines 19-29; col. 21, lines 6-12, 45-54).
As to claims 3, 14, Michaud discloses: wherein obtaining the first text comprises receiving the first text from a user device associated with the first participant of the collaboration event (text input is received from participant 108C via text-only device 110C; col. 21, lines 12-13; col. 22, lines 21-35).
As to claim 4, Michaud discloses: 
converting the second text into speech data representing the second text (text may be presented as synthetic speech; col. 22, lines 51-53); and 

As to claim 6, Michaud discloses: wherein the first indication includes a first modality identifier icon that indicates that the first text has been converted from speech (small telephone icon 1202A is displayed to indicate that the text originated as a voice interaction; col. 21, lines 51-54; Fig. 12) and the second indication includes a second modality identifier icon that indicates that the second text has been typed (icon 1202C identifies this message as originating from text; col. 22, lines 43-45; Fig. 12).
As to claim 7, Michaud discloses: wherein the meeting thread includes first and second participant identifiers indicative, respectively, of the first and second participants (Fig. 12, in screenshot 1200 of the discussion thread, note identifiers for participants Apple 108A and Corn 108B).
As to claims 9, 16, 19, Michaud discloses: wherein generating the meeting thread includes providing, in a spatial relation to the first text, a visual representation of content shared by the first participant (pointing hand icon 1206 placed on message text indicates added comments; Fig. 12, col. 23, lines 6-13).
As to claims 10, 15, 20, Michaud discloses: wherein providing for display comprises providing the first text and the second text for display in a chronological order of occurrence (Fig. 12).
As to claim 11, Michaud discloses: wherein the second participant is concurrently a text- only participant of the collaboration event and an audio/video participant of another collaboration event (users can be participating in one or more conferences, col. 5, lines 30-33; in addition to voice and text conferencing, MMCU 100 can also provide video capabilities and allow users to synchronously interact with use of all three forms of communication, col. 6, lines 45-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of O’Sullivan et al. (US 9230546 B2, “O’Sullivan”).
Michaud differs from claim 5 in that it does not disclose: providing the second text for display by a user device associated with the first participant in a manner that overlays displayed content of the collaboration event with the second text.
O’Sullivan teaches displaying real-time conference transcription text in a pop-up window (col. 10, lines 27-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud with the above feature of O’Sullivan in order to clearly notify participants of conference content.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Locascio et al. (US 2021/0166695 A1, “Locascio”).
Michaud differs from claim 8 in that it does not disclose: determining, based on the first text, that the second participant is identified in the first text; and connecting, in response to determining that the second participant is identified in the first text, the second participant to the collaboration event as a text-only participant.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652